DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 has been considered by the examiner.

Status of the Claims
The claims filed 02/23/2021 are under consideration.
Claims 4-13 and 15 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Objections
Claim 1 is objected to for the following informalities: 
“An” in line 1 between “producing” and “hydrogel” should be “a”.
In line 6, “a” should be inserted between “using” and “dialysis”.
In line 6, “a” should be changed to “the” between “into” and “form”.
In line 6, “a” should be inserted between “of” and “dry”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112(d) :

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112 , fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 recites the method of claim 4, wherein the hydrogel is an injectable hydrogel. This fails to further limit claim 4 since claim 4 states the hydrogel form is an injectable hydrogel in line 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 6 and 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 does not include all of the limitations of the claim from which it depends. This is because claim 6 refers to the method of claim 4, wherein the hydrogel is a disk shape hydrogel. However, claim 4 states the form of the hydrogel is an injectable hydrogel. The forms of injectable hydrogel and disk shape hydrogel appear to be disclosed alternatives. See, e.g., 0050 of pgpub 20210170038.
Claim 15 depends from claim 6 and does not cure the defect.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 does not include all of the limitations of the claim from which it depends. This is because claim 10 refers to the method of claim 4, further including the step of controlling the disk shape hydrogel by controlling the molar ratio between the total monomer and a crosslink agent.  However, claim 4 states the form of the hydrogel is an injectable hydrogel. The forms of injectable hydrogel and disk shape hydrogel appear to be disclosed alternatives. See, e.g., 0050 of pgpub 20210170038.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the method of claim 11, wherein the positively charged protein release kinetic of the injectable hydrogel according is controlled by the molar concentration of acrylic acid.
Initially, the phrase “of the injectable hydrogel according is controlled by” does not make sense/is confusing. Clarification is required. 
Second, there is a lack of antecedent basis for “the molar concentration of acrylic acid” since neither claim 11 nor claim 4 refers to a molar concentration of acrylic acid. Claim 4 implies a molar concentration of acrylic acid in the reaction mixture and presumably a second molar concentration of acrylic acid in the hydrogel. These may differ since the hydrogel is dialyzed after terminating polymerization. It is not entirely clear which molar concentration claim 13 refers to.
Clarification is required.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 lacks antecedent basis for “the molar ratio between the total monomer and crosslinking agent”. There is no molar ratio between the total monomer content and crosslinking agent established in claim 4. 
Clarification is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 lacks antecedent basis for “the disk shape hydrogel”, and “the molar ratio between the total monomer and crosslinking agent”. Claim 4 indicates the hydrogel is in an injectable form. There is no molar ratio between the total monomer content and crosslinking agent established in claim 4. 
It is also not clear what is meant by “controlling the disk shape hydrogel”.
Clarification is required. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 lacks antecedent basis for “the molar concentration of acrylic acid”. There is no molar concentration of acrylic acid established in claim 4. It is not clear if this refers to the molar concentration of the acrylic acid in the reaction mixture or the molar concentration of the acrylic acid in the hydrogel. Claim 4 implies a molar concentration of acrylic acid in the reaction mixture and presumably a second molar concentration of acrylic acid in the hydrogel. These may differ since the hydrogel is dialyzed after terminating polymerization. It is not entirely clear which molar concentration claim 12 refers to.
Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg, Polymer Chemistry, 1, 2010 in view of Maitra, US 6322817 B1.
Krieg teaches water soluble polymers based on acrylic acid and oligoethylene glycol acrylate (Krieg, e.g., pg. 1671, c2:¶ 2-3, random copolymer and block copolymer). These appear to be the same polymers upon which the presently claimed hydrogel is based. Krieg teaches the polymers having utility in drug-delivery systems (Krieg, e.g., pg. 1669, c1:¶ 1). Krieg teaches the polymers capable of absorbing moisture and have the property of water uptake (Krieg, e.g., abstract). Krieg suggests the water soluble polymers may be crosslinked and in the form of a gel (Krieg, e.g., pg. 1670, c1:¶ 2, Water uptake properties of polymers…). 
Krieg teaches a method for preparing the gel comprising combining oligoethylene glycol acrylate and acrylic acid (Krieg, e.g., abstract, pg. 1670, c1, ¶ 3 and ¶ bridging pp1674-1675). Different methods are taught for random polymerization (Krieg, e.g., pg. 1671, c2:¶ 3) or block copolymerization (Krieg, e.g., pg. 1671, c2:¶ 3). Steps include combining the monomers AA and OEGA with initiator, purging with argon for 60 min., heating, and terminating polymerization by cooling (cold ethyl acetate).
Krieg does not expressly teach the reaction mixture comprising N,N’-methylene bis(acrylamide) and water.
Krieg does not expressly teach the method including the steps of incubating, performing one or more evacuate refill cycles, terminating by cooling, dialyzing against water using a dialysis membrane, lyophilizing into a form of dry gel, and swelling said gel to form an injectable anionic hydrogel. 
Maitra teaches methods for preparing particles of copolymer micelles for drug delivery (Maitra, e.g., Abstract, claims). Maitra teaches a process including the steps of combining monomers and crosslinking agent in an aqueous medium, adding an initiator, subjecting the mixture to polymerization in the presence of an inert gas, purifying the particles by dialysis to remove monomers and unreacted materials, lyophilizing the particles to obtain a solid powder, and reconstituting the particles in a medium suitable for administration (Maitra, e.g., c3:16-43). 
Reconstituting the particles in a medium suitable for administration corresponds to the claimed step of swelling said gel to form an injectable anionic hydrogel. 
Maitra, e.g., Example 1, teaches the method including the step of bubbling gas into water containing monomers and methylene bis acrylamide crosslinker for half an hour before adding the initiator, ammonium persulfate (Maitra, e.g., c5:example 1). The claimed step of incubating reads on the period of time before the initiator is added while deaerating with nitrogen.
Maitra teaches the method including the step of continuing the bubbling of nitrogen for the entire reaction time (Maitra, e.g., Example 1) which meets the limitation of performing one or more evacuate-refill cycles. Since the purpose for bubbling nitrogen gas is to deaerate the reaction mixture this means the nitrogen is evacuating any air present dissolved in the reaction mixture while continuously refreshing the nitrogen, i.e., evacuate-refill cycle. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a polymerization method as known from Krieg using polymerizing steps known from Maitra to enable drug delivery with a reasonable expectation of success. The skilled artisan would have been motivated to prepare a polymer comprising the monomers of Krieg using the steps and crosslinkers of Maitra to enable a method of polymerization for drug delivery. The skilled artisan would have been motivated to modify the polymerization with a crosslinker such as methylenebisacrylamide so that the polymer retains a particular form in aqueous medium, e.g., particles which can be used as a carrier for a drug. The skilled artisan would have had a reasonable expectation of success since both documents teach methods for preparing polymers for drug delivery.
Krieg and Maitra do not use the term hydrogel. However, the references teach a crosslinked polymer made from the claimed monomers which is reconstituted in a suitable medium for human administration. This appears to be a hydrogel.
Applicable to claim 5: the hydrogel produced by the method suggested by the combined teachings of Krieg and Maitra appears to be injectable since Maitra teaches the method results in a polymer which is suitable for administration.
Applicable to claim 6: Maitra teaches the hydrogel having a particle form, e.g., spherical in shape which appears to meet the limitation of disk shape. See Maitra, e.g., c1:40-47.
Applicable to claim 7: Maitra teaches the initiator is ammonium persulfate.
Applicable to claims 9-10: Maitra teaches the amount of crosslinker affects the crosslinking of the polymer, and in turn the compactness of the network formed. The compactness of the network has a direct bearing on the drug entrapment and consequently drug release from the particles. See Maitra, e.g., c3:50-60. It would have been obvious to optimize the amount of crosslinker relative to the monomer content using the guidance in Maitra to achieve desired drug release kinetics with a reasonable expectation of success. Claims 9-10 do not require a specific ratio, and the prior art teaches optimizing the ratio claimed.
Accordingly, the subject matter of instant claims 4-7 and 9-10 would have been prima facie obvious to one skilled in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claims 4-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg, Polymer Chemistry, 1, 2010 in view of Maitra, US 6322817 B1 and Ende, Journal of Controlled Release, 48, 1997.
The teachings of Krieg and Maitra enumerated above apply here. The combined teachings of Krieg and Maitra teach a method according to claim 1. The combined teachings of Krieg and Maitra do not teach the method further comprising the step of bonding one or more positively charged proteins to the injectable hydrogel by electrostatic interactions.
Ende teaches crosslinked hydrogels composed of polyacrylate useful for protein delivery (Ende, e.g., Abstract). Ende teaches loading the hydrogel with a protein (Ende, e.g., pg. 49, 2.4 Solute loading into hydrogels for dissolution studies). Ende teaches hydrogels in the form of disks (Ende, e.g., pg. 49, 2.4 Solute loading into hydrogels for dissolution studies). Ende teaches the charge density due to poly acrylic acid relates to the amount of cationic drug molecules the hydrogel can incorporate, greater charge on the polymer (increased pH) results in higher concentration of cationic drug loaded into the hydrogel (Ende, e.g., pg. 51: 3.1.1 Effect of solute loading on solute release). 
Ende teaches the rate of release in pH 7 media increased as the loading solution pH increased from 5 to 7 as shown in Fig. 2 (Ende, e.g., pg. 51, section 3.1.1). This means the kinetics of drug release are related to the amount of acrylic acid relative to total monomer since a higher amount of drug is loaded with an increased amount of anionically charged acrylate. 
It would have been obvious before the filing date of the presently claimed invention to modify a method for polymerizing acrylic acid and oligoethylene glycol with a crosslinker as taught by the combined teachings of Krieg and Maitra by including a step of loading a cationic protein as known from Ende with a reasonable expectation of success.  The skilled artisan would have been motivated to make this modification to enable drug delivery from the hydrogel. The skilled artisan would have had a reasonable expectation of success since Ende teaches insulin can be loaded into hydrogels containing acrylic acid groups like those of Krieg and Maitra. 
Accordingly, the subject matter of instant claims 4-7 and 9-13 would have been prima facie obvious before the effective filing date of the claimed invention, absent evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krieg, Polymer Chemistry, 1, 2010 in view of Maitra, US 6322817 B1 and Ende, Journal of Controlled Release, 48, 1997 as applied to claims 4-7 and 9-13 above and further in view of Kurisawa, US 20160213787 A1 as evidenced by ThermoFisher Scientific 2022.
The combined teachings of Krieg, Maitra, and Ende enumerated above teach the method comprising a step of dialyzing the polymer to remove unreacted monomers etc. 
The combined teachings of Krieg, Maitra, and Ende do not expressly teach the molecular weight cut off of the dialysis membrane is 2 kDa. 
However, this is within the range suggested by the prior art as evident from the teachings of Kurisawa.
Kurisawa teaches the molecular weight cut off for a dialysis membrane for purification of polymeric species may have a given cutoff of from about 1000 to about 5000 Da (Kurisawa, e.g., 0062). The molecular weight cutoff will be determined based on the molecular weight of the monomers removed since the cutoff is the lower limit of molecular weight species able to pass through the membrane. See ThermoFisher, pg. 1, Fig. 1.
It would have been obvious before the filing date of the presently claimed invention to modify a method as understood from Krieg, Maitra, and Ende by using a dialysis membrane having a molecular weight cutoff ranging from 1-5 kDa to remove unreacted monomers and toxic species from after polymerization as suggested in Maitra with a reasonable expectation of success. Since Maitra teaches the method including the step of dialyzing the polymer the skilled artisan would have been motivated to use a known dialysis membrane, e.g., having a cutoff range as known from Kurisawa, with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since the monomers of Krieg are all less than the molecular weight cutoff of the membranes known from Kurisawa.
Accordingly, the subject matter of instant claims 4-13 would have been prima facie obvious before the filing date of the presently claimed invention, absent evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615